


Exhibit 10.139

 

PROMISSORY NOTE

 

$4,800,000
Chicago, Illinois

 

December 30, 2011

 

1.             AGREEMENT TO PAY.  For value received, WOODLAND MANOR PROPERTY
HOLDINGS, LLC, a Georgia limited liability company (the “Borrower”), hereby
promises to pay to the order of THE PRIVATEBANK AND TRUST COMPANY, an Illinois
banking corporation (the “Lender”), the principal sum of $4,800,000 (the
“Loan”), or so much of the Loan as may be advanced under and pursuant to that
certain Loan Agreement dated as of even date herewith (the “Loan Agreement”),
executed by and between the Borrower and the Lender, on or before December 30,
2016 (the “Maturity Date”), at the time and place and in the manner hereinafter
provided, together with interest thereon at the rate or rates described below,
and any and all other amounts which may be due and payable hereunder or under
any of the “Loan Documents” (as defined in the Loan Agreement) from time to
time.  All capitalized terms used and not otherwise defined in this Note shall
have the same meanings as in the Loan Agreement.  Each disbursement on the Loan
made by the Lender, and all payments on account of the principal and interest
thereof, shall be recorded on the books and records of the Lender and the
principal balance as shown on such books and records, or any copy thereof
certified by an officer of the Lender, shall be rebuttably presumptive evidence
of the principal amount owing hereunder.

 

2.             INTEREST RATE.

 

2.1           Interest Prior to Default.

 

(a)           Certain Defined Terms.  In addition to the terms defined in
paragraphs (b) and (c) of this Section and elsewhere in this Note, for purposes
of this Note, the following terms shall have and be subject to the following
respective meanings and provisions:

 

“Applicable Margin” means 4.00%.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which banks are authorized or required to be closed for the conduct of
commercial banking business in Chicago, Illinois.

 

“Floating Rate” means a floating per annum rate of interest equal to the greater
of (i) the Prime Rate, or (ii) 6.00%.  Changes in the Floating Rate to be
charged hereunder based on the Prime Rate shall take effect immediately upon the
occurrence of any change in the Prime Rate.

 

“LIBOR Loan” means any portion of the principal balance of this Note at any time
bearing interest at the LIBOR Rate.

 

“LIBOR Loan Request” means a written request by the Borrower which sets forth
the amount and Interest Period for a LIBOR Loan.

 

--------------------------------------------------------------------------------


 

“Prime Loan” means any portion of the principal amount of this Note bearing
interest at the Floating Rate.

 

“Prime Rate” means the floating per annum rate of interest most recently
announced by the Lender at Chicago, Illinois as its prime or base rate.  A
certificate made by an officer of the Lender stating the Prime Rate in effect on
any given day, for the purposes hereof, shall be conclusive evidence of the
Prime Rate in effect on such day.  The Prime Rate is a base reference rate of
interest adopted by the Lender as a general benchmark from which the Lender
determines the floating interest rates chargeable on various loans to borrowers
with varying degrees of creditworthiness and the Borrower acknowledges and
agrees that the Lender has made no representations whatsoever that the Prime
Rate is the interest rate actually offered by the Lender to borrowers of any
particular creditworthiness.

 

(b)           LIBOR Rate.  Except as otherwise expressly provided in this Note,
interest shall accrue on the principal balance of this Note through the Maturity
Date at a rate of interest equal to the greater of (i) a per annum rate of
interest (the “LIBOR Rate”) equal to LIBOR (as defined in paragraph (c) below)
for the relevant Interest Period (as defined in paragraph (c) below), plus the
Applicable Margin, such LIBOR Rate to remain fixed for such Interest Period, or
(ii) 6.00% per annum.

 

(c)           Additional Provisions Relating to LIBOR Rate.  The following
provisions shall apply with respect to the LIBOR Rate:

 

(i)            At the Loan Opening, the Borrower shall deliver to the Lender a
single LIBOR Loan Request, which shall establish a single LIBOR Loan in an
amount equal to the entire amount of proceeds disbursed on this Note at the Loan
Opening, with an Interest Period of one month.  At the time of each subsequent
disbursement of proceeds disbursed on this Note, the Borrower shall deliver to
the Lender a single LIBOR Loan Request, which shall establish a single LIBOR
Loan in an amount equal to the entire amount of such disbursement, with an
Interest Period of one month.  If on the first day of any Interest Period more
than one LIBOR Loan is outstanding, such multiple LIBOR Loans shall be combined
into a single LIBOR Loan.

 

(ii)           If pursuant to the LIBOR Loan Request, the initial Interest
Period of any LIBOR Loan commences on any day other than the first Business Day
of any month, then the initial Interest Period of such LIBOR Loan shall end on
the first day of the following calendar month, notwithstanding the Interest
Period specified in the LIBOR Loan Request, and the LIBOR Rate for such LIBOR
Loan shall be a per annum rate of interest equal to the greater of (i) LIBOR for
an interest period equal to the length of such partial month, plus the
Applicable Margin, or (ii) 6.00%.  Thereafter, each LIBOR Loan shall
automatically renew (a “LIBOR Rollover”) for the Interest Period specified in
the LIBOR Loan Request at the then current LIBOR Rate, except that an Interest
Period for a LIBOR Loan shall not automatically renew with respect to any
principal amount which is scheduled to be repaid before the last day of the
applicable Interest Period, and any such amounts shall bear interest at the
Floating Rate, until repaid.

 

2

--------------------------------------------------------------------------------


 

(iii)          “LIBOR” shall mean a rate of interest equal to (A) the per annum
rate of interest at which United States dollar deposits in an amount comparable
to the amount of the relevant LIBOR Loan and for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Lender in its sole discretion), divided by (B) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), such rate to remain
fixed for such Interest Period, or as LIBOR is otherwise determined by the
Lender in its sole and absolute discretion.  The Lender’s determination of LIBOR
shall be conclusive, absent manifest error.

 

(iv)          “Interest Period” shall mean, with regard to any LIBOR Loan,
successive one month periods; provided, however, that: (A) each Interest Period
occurring after the initial Interest Period of any LIBOR Loan shall commence on
the day on which the preceding Interest Period for such LIBOR Loan expires, with
interest for such day to be calculated at the LIBOR Rate in effect for the new
Interest Period; (B) whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day;
(C) whenever the first day of any Interest Period occurs on a date for which
there is no numerically corresponding date in the month in which such Interest
Period terminates, such Interest Period shall end on the last day of such month,
unless such day is not a Business Day, in which case the Interest Period shall
terminate on the first Business Day of the following month, provided, however,
that so long as the LIBOR Rollover remains in effect, all subsequent Interest
Periods shall terminate on the date of the month numerically corresponding to
the date on which the initial Interest Period commenced; and (D) if at any time
the Interest Period for a LIBOR Loan expires less than one month before the
Maturity Date, such LIBOR Loan shall automatically renew at the then current
LIBOR Rate for an Interest Period terminating on the Maturity Date.

 

(v)           If the Lender determines in good faith (which determination shall
be conclusive, absent manifest error) prior to the commencement of any Interest
Period that (A) the making or maintenance of any LIBOR Loan would violate any
applicable law, rule, regulation or directive, whether or not having the force
of law, (B) United States dollar deposits in the principal amount, and for
periods equal to the Interest Period, of any LIBOR Loan are not available in the
London Interbank Eurodollar market in the ordinary course of business, (C) by
reason of circumstances affecting the London Interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the LIBOR Rate to be
applicable to the relevant LIBOR Loan, (D) the LIBOR Rate does not accurately
reflect the cost to the Lender of a LIBOR Loan, or (E) a “Default” or an “Event
of Default” (each as defined in Section 5 hereof) has occurred and is
continuing, the Lender shall promptly notify the Borrower thereof and, so long
as any of the

 

3

--------------------------------------------------------------------------------


 

foregoing conditions continue, the Lender will have no obligation to permit any
principal of this Note to become a LIBOR Loan.  Following such a notice by the
Lender, each existing LIBOR Loan, at the Borrower’s option, shall be
(1) converted to a Prime Loan on the last Business Day of the then existing
Interest Period, or (2) due and payable on the last Business Day of the then
existing Interest Period, without further demand, presentment, protest or notice
of any kind, all of which are hereby waived by the Borrower.

 

(vi)          If, after the date hereof, a Regulatory Change (as hereinafter
defined) shall, in the reasonable determination of the Lender, make it unlawful
for the Lender to make or maintain any LIBOR Loans, the Lender will have no
obligation to permit any principal of this Note to become a LIBOR Loan, and in
such event, at the Borrower’s option, each existing LIBOR Loan shall be
immediately (A) converted to a Prime Loan on the last Business Day of the then
existing Interest Period or on such earlier date as required by law, or (B) due
and payable on the last Business Day of the then existing Interest Period or on
such earlier date as required by law, all without further demand, presentment,
protest or notice of any kind, all of which are hereby waived by the Borrower. 
As used herein, “Regulatory Change” shall mean the introduction of, or any
change in any applicable law, treaty, rule, regulation or guideline or in the
interpretation or administration thereof by any governmental authority or any
central bank or other fiscal, monetary or other authority having jurisdiction
over the Lender or its lending office.

 

(vii)         If any Regulatory Change (whether or not having the force of law)
shall (A) impose, modify or deem applicable any assessment, reserve, special
deposit or similar requirement against assets held by, or deposits in or for the
account of, or loans by, or any other acquisition of funds or disbursements by,
the Lender; (B) subject the Lender or any LIBOR Loan to any tax, duty, charge,
stamp tax or fee, or change the basis of taxation of payments to the Lender of
principal or interest due from the Borrower hereunder (other than a change in
the taxation of the overall net income of the Lender); or (C) impose on the
Lender any other condition regarding any LIBOR Loan or the Lender’s funding
thereof, and the Lender shall determine (which determination shall be
conclusive, absent manifest error) that the result of the foregoing is to
actually increase the cost to the Lender of making or maintaining any LIBOR Loan
or to reduce the amount of principal or interest received by the Lender
hereunder on any LIBOR Loan, then the Borrower shall pay to the Lender, on
demand, such additional amounts as the Lender shall from time to time determine
are sufficient to compensate and indemnify the Lender for such increased costs
or reduced amounts.

 

2.2           Interest After Default.  From and after the Maturity Date or upon
the occurrence and during the continuance of an Event of Default, interest shall
accrue on the unpaid principal balance during any such period at an annual rate
(the “Default Rate”) 5.0% greater than the interest rate which would otherwise
be in effect under the terms of this Note.  However, in no event shall the
Default Rate exceed the maximum rate permitted by law.  The interest accruing
under this Section shall be immediately due and payable by the Borrower to the
holder of this Note upon demand and shall be additional indebtedness evidenced
by this Note.

 

4

--------------------------------------------------------------------------------


 

2.3           Interest Calculation.  Interest on this Note shall be calculated
on the basis of a 360-day year and the actual number of days elapsed in any
portion of a month in which interest is due.  If any payment to be made by the
Borrower hereunder shall become due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in computing any interest in respect of such payment.

 

3.             PAYMENT TERMS.

 

3.1           Payment of Principal and Interest.  Payments of principal and
interest due under this Note, if not sooner declared to be due in accordance
with the provisions hereof, shall be made as follows:

 

(a)           On the first day of the month of February, 2012, and on the first
day of each month thereafter through and including the month in which the
Maturity Date occurs, interest accrued on this Note shall be due and payable.

 

(b)           On the first day of the month of February, 2012, and on the first
day of each month thereafter through and including the month in which the
Maturity Date occurs, in addition to accrued interest on this Note payable as
provided in paragraph (a) above, a payment of principal on this Note shall be
due and payable in the amount of $8,500.

 

(c)           The unpaid principal balance of this Note, if not sooner paid or
declared to be due in accordance with the terms hereof, together with all
accrued and unpaid interest thereon and any other amounts due and payable
hereunder or under any of the Loan Documents shall be due and payable in full on
the Maturity Date.

 

3.2           Application of Payments.  Prior to the occurrence of an Event of
Default, all payments and prepayments on account of the indebtedness evidenced
by this Note shall be applied as follows: (a) first, to fees, expenses, costs
and other similar amounts then due and payable to the Lender, including, without
limitation any prepayment premium, exit fee or late charges due hereunder,
(b) second, to accrued and unpaid interest on the principal balance of this
Note, (c) third, to the payment of principal due in the month in which the
payment or prepayment is made, (d) fourth, to any escrows, impounds or other
amounts which may then be due and payable under the Loan Documents, (e) fifth,
to any other amounts then due the Lender hereunder or under any of the Loan
Documents, and (f) last, to the unpaid principal balance of this Note in the
inverse order of maturity.  Any prepayment on account of the indebtedness
evidenced by this Note shall not extend or postpone the due date or reduce the
amount of any subsequent monthly payment of principal and interest due
hereunder.  After an Event of Default has occurred and is continuing, payments
may be applied by the Lender to amounts owed hereunder and under the Loan
Documents in such order as the Lender shall determine, in its sole discretion.

 

3.3           Method of Payments.  All payments of principal and interest
hereunder shall be paid by automatic debit, wire transfer, check or in coin or
currency which, at the time or times of payment, is the legal tender for public
and private debts in the United States of America and shall be made at such
place as the Lender or the legal holder or holders of this Note may from time to

 

5

--------------------------------------------------------------------------------


 

time appoint in the payment invoice or otherwise in writing, and in the absence
of such appointment, then at the offices of the Lender at 120 South LaSalle
Street, Chicago, Illinois 60603.  Payment made by check shall be deemed paid on
the date the Lender receives such check; provided, however, that if such check
is subsequently returned to the Lender unpaid due to insufficient funds or
otherwise, the payment shall not be deemed to have been made and shall continue
to bear interest until collected.  Notwithstanding the foregoing, the final
payment due under this Note must be made by wire transfer or other immediately
available funds.  With the exception of interest which under the terms of the
Loan Documents is to be paid from a disbursement of proceeds of the Loan,
interest, principal payments and any fees and expenses owed the Lender from time
to time will be deducted by the Lender automatically on the due date from an
account of the Borrower with the Lender.  The Borrower shall maintain sufficient
funds in the account on the dates the Lender enters debits authorized by this
Note.  If there are insufficient funds in the account on the date the Lender
enters any debit authorized by this Note, the debit will be reversed.

 

3.4           Late Charge.  If any payment of interest or principal due
hereunder is not made within five days after such payment is due in accordance
with the terms hereof, then, in addition to the payment of the amount so due,
the Borrower shall pay to the Lender a “late charge” of five cents for each
whole dollar so overdue to defray part of the cost of collection and handling
such late payment.  The Borrower agrees that the damages to be sustained by the
holder hereof for the detriment caused by any late payment are extremely
difficult and impractical to ascertain, and that the amount of five cents for
each one dollar due is a reasonable estimate of such damages, does not
constitute interest, and is not a penalty.

 

3.5           Principal Prepayments.  The principal of this Note may be prepaid,
either in whole or in part, at any time and from time to time, provided that
such prepayment is accompanied by payment to the Lender of all accrued and
unpaid interest on this Note as of the date of such prepayment.  If the
principal of this Note is prepaid in whole from the proceeds of a loan which is
insured, guaranteed or extended by any agency of the United States of America,
no prepayment premium or penalty shall be payable in connection with such
prepayment.  Otherwise, any prepayment of the principal of this Note, in whole
or in part, shall be accompanied by payment to the Lender of a prepayment
premium in an amount equal to a percentage of the amount of principal being
prepaid determined as follows:

 

6

--------------------------------------------------------------------------------

 

Date of Prepayment

 

Prepayment Premium,
Percentage of Amount
Prepaid

 

Prior to the First Anniversary of the Date of this Note

 

5.0

%

On or After the First Anniversary of the Date of this Note But Prior to the
Second Anniversary of the Date of this Note

 

4.0

%

On or After the Second Anniversary of the Date of this Note But Prior to the
Third Anniversary of the Date of this Note

 

3.0

%

On or After the Third Anniversary of the Date of this Note But Prior to the
Fourth Anniversary of the Date of this Note

 

2.0

%

On or After the Fourth Anniversary of the Date of this Note

 

0.0

%

 

Any amounts prepaid on this Note may not be borrowed again.

 

3.6           Loan Fees.  In consideration of the Lender’s agreement to make the
Loan, the Borrower shall pay to the Lender a non-refundable fee in the amount of
$48,000, which shall be due and payable in full as a condition precedent to any
disbursement of proceeds under this Note.

 

4.             SECURITY; LOAN DOCUMENTS.  This Note is secured by the Loan
Agreement, the Mortgage, the Assignment of Rents and the other Loan Documents. 
Reference is hereby made to the Loan Agreement, the Mortgage, the Assignment of
Rents and the other Loan Documents (all of which are incorporated herein by
reference as fully and with the same effect as if set forth herein at length)
for a statement of the covenants and agreements contained therein, a statement
of the rights, remedies, and security afforded thereby, and all matters therein
contained.    If any Operator Loan is extended by the Lender to the Operator,
this Note and the Loan will also secured by all of the collateral provided to
the Lender for the Operator Loan, and all of the collateral for this Note and
the Loan will also secure the Operator Loan.

 

5.             EVENTS OF DEFAULT.  The occurrence of any one or more of the
following events shall constitute an “Event of Default” under this Note:

 

(a)           The failure by the Borrower to pay (i) any installment of
principal or interest payable pursuant to this Note on the date when due, or
(ii) any other amount payable to the Lender under this Note, the Loan Agreement,
the Mortgage or any of the other Loan Documents on the date when any such
payment is due in accordance with the terms hereof or thereof; or

 

(b)           The occurrence of any “Event of Default” under the Loan Agreement,
the Mortgage or any of the other Loan Documents.

 

7

--------------------------------------------------------------------------------


 

For purposes of this Note, the term “Default” means the occurrence or existence
of any event or circumstance which, with the giving of notice or passage of
time, or both, would constitute an Event of Default.

 

6.             REMEDIES.  At the election of the holder hereof, and without
notice, the principal balance remaining unpaid under this Note, and all unpaid
interest accrued thereon and any other amounts due hereunder, shall be and
become immediately due and payable in full upon the occurrence of any Event of
Default.  Failure to exercise this option shall not constitute a waiver of the
right to exercise same in the event of any subsequent Event of Default.  No
holder hereof shall, by any act of omission or commission, be deemed to waive
any of its rights, remedies or powers hereunder or otherwise unless such waiver
is in writing and signed by the holder hereof, and then only to the extent
specifically set forth therein.  The rights, remedies and powers of the holder
hereof, as provided in this Note, the Mortgage and in all of the other Loan
Documents are cumulative and concurrent, and may be pursued singly, successively
or together against the Borrower, any Guarantor hereof, the Project and any
other security given at any time to secure the repayment hereof, all at the sole
discretion of the holder hereof.  If any suit or action is instituted or
attorneys are employed to collect this Note or any part hereof, the Borrower
promises and agrees to pay all costs of collection, including reasonable
attorneys’ fees and court costs.

 

7.             COVENANTS AND WAIVERS.  The Borrower and all others who now or
may at any time become liable for all or any part of the obligations evidenced
hereby, expressly agree hereby to be jointly and severally bound, and jointly
and severally:  (i) waive and renounce any and all homestead, redemption and
exemption rights and the benefit of all valuation and appraisement privileges
against the indebtedness evidenced by this Note or by any extension or renewal
hereof; (ii) waive presentment and demand for payment, notices of nonpayment and
of dishonor, protest of dishonor, and notice of protest; (iii) waive any and all
notices in connection with the delivery and acceptance hereof and all other
notices in connection with the performance, default, or enforcement of the
payment hereof or hereunder; (iv) waive any and all lack of diligence and delays
in the enforcement of the payment hereof; (v) agree that the liability of the
Borrower and each guarantor, endorser or obligor shall be unconditional and
without regard to the liability of any other person or entity for the payment
hereof, and shall not in any manner be affected by any indulgence or forbearance
granted or consented to by the Lender to any of them with respect hereto;
(vi) consent to any and all extensions of time, renewals, waivers, or
modifications that may be granted by the Lender with respect to the payment or
other provisions hereof, and to the release of any security at any time given
for the payment hereof, or any part thereof, with or without substitution, and
to the release of any person or entity liable for the payment hereof; and
(vii) consent to the addition of any and all other makers, endorsers,
guarantors, and other obligors for the payment hereof, and to the acceptance of
any and all other security for the payment hereof, and agree that the addition
of any such makers, endorsers, guarantors or other obligors, or security shall
not affect the liability of the Borrower, any guarantor and all others now
liable for all or any part of the obligations evidenced hereby.  This provision
is a material inducement for the Lender making the Loan to the Borrower.

 

8

--------------------------------------------------------------------------------


 

8.             GENERAL AGREEMENTS.

 

8.1           Incorporation of Section 12.2 of Loan Agreement.  The provisions
of Section 12.2 of the Loan Agreement are hereby incorporated into and made a
part of this Note.

 

8.2           Usury and Truth in Lending.  The Loan is a “business loan” within
the meaning of subparagraph (1)(c) contained in Section 205/4 of Chapter 815 of
the Illinois Compiled Statutes, as amended.  The Loan is a loan for a
“commercial enterprise” within the meaning of Section 1343.01(B)(6)(b) of the
Ohio Revised Code and is a “business loan” to a borrower described in
Section 1343.01(B)(6)(a) of the Ohio Revised Code.  The Loan is an exempted
transaction under the Truth In Lending Act, 12 U.S.C. §1601 et seq.  The Loan
does not, and when disbursed will not, violate the provisions of the usury laws
of the State, any consumer credit laws or the usury laws of any state which may
have jurisdiction over this transaction, the Borrower or any property securing
the Loan.

 

8.3           Time.  Time is of the essence hereof.

 

8.4           Governing Law.  This Note is governed and controlled as to
validity, enforcement, interpretation, construction, effect and in all other
respects by the statutes, laws and decisions of the State of Illinois, without
regard to its conflict of laws provisions.

 

8.5           Entire Agreement; Amendments.  This Note sets forth all of the
covenants, promises, agreements, conditions and understandings of the parties
relating to the subject matter of this Note, and there are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them other than as are herein set forth.  The Borrower acknowledges that
it is executing this Note without relying on any statements, representations or
warranties, either oral or written, that are not expressly set forth herein. 
This Note may not be changed or amended orally but only by an instrument in
writing signed by the party against whom enforcement of the change or amendment
is sought.

 

8.6           No Joint Venture.  The Lender shall not be construed for any
purpose to be a partner, joint venturer, agent or associate of the Borrower or
of any lessee, operator, concessionaire or licensee of the Borrower in the
conduct of its business, and by the execution of this Note, the Borrower agrees
to indemnify, defend, and hold the Lender harmless from and against any and all
damages, costs, expenses and liability that may be incurred by the Lender as a
result of a claim that the Lender is such partner, joint venturer, agent or
associate.

 

8.7           Disbursement.  This Note has been made and delivered at
Chicago, Illinois and all funds disbursed to or for the benefit of the Borrower
will be disbursed in Chicago, Illinois.

 

8.8           Joint and Several Obligations; Successors and Assigns.  If this
Note is executed by more than one party, the obligations and liabilities of each
Borrower under this Note shall be joint and several.  This Note shall be binding
upon and enforceable against each Borrower and their respective successors and
assigns.  This Note shall inure to the benefit of and may be enforced by the
Lender and its successors and assigns.

 

8.9           Severable Provisions.  If any provision of this Note is deemed to
be invalid by reason of the operation of law, or by reason of the interpretation
placed thereon by any

 

9

--------------------------------------------------------------------------------


 

administrative agency or any court, the Borrower and the Lender shall negotiate
an equitable adjustment in the provisions of the same in order to effect, to the
maximum extent permitted by law, the purpose of this Note, and the validity and
enforceability of the remaining provisions, or portions or applications thereof,
shall not be affected thereby and shall remain in full force and effect.

 

8.10         Interest Limitation.  If the interest provisions herein or in any
of the Loan Documents shall result, at any time during the Loan, in an effective
rate of interest which, for any month, exceeds the limit of usury or other laws
applicable to the Loan, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
between or by any party hereto, be applied upon principal immediately upon
receipt of such monies by the Lender, with the same force and effect as though
the payer has specifically designated such extra sums to be so applied to
principal and the Lender had agreed to accept such extra payment(s) as a
premium-free prepayment.  Notwithstanding the foregoing, however, the Lender may
at any time and from time to time elect by notice in writing to the Borrower to
reduce or limit the collection to such sums which, when added to the said
first-stated interest, shall not result in any payments toward principal in
accordance with the requirements of the preceding sentence.  In no event shall
any agreed to or actual exaction as consideration for this Loan transcend the
limits imposed or provided by the law applicable to this transaction or the
maker hereof for the use or detention of money or for forbearance in seeking its
collection.

 

8.11         Assignability.  The Lender may at any time assign its rights in
this Note and the Loan Documents, or any part thereof and transfer its rights in
any or all of the collateral, and the Lender thereafter shall be relieved from
all liability with respect to such collateral.  In addition, the Lender may at
any time sell one or more participations in this Note.  The Borrower may not
assign its interest in this Note, or any other agreement with the Lender or any
portion thereof, either voluntarily or by operation of law, without the prior
written consent of the Lender.

 

9.             NOTICES.  All notices required under this Note will be in writing
and will be transmitted in the manner and to the addresses required by the Loan
Agreement, or to such other addresses as the Lender and the Borrower may specify
from time to time in writing.

 

10.           LITIGATION PROVISIONS.

 

10.1         Consent to Jurisdiction.  THE BORROWER CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, AND OF
ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE COUNTY IN WHICH
THE PROJECT IS LOCATED, IN WHICH ANY LEGAL PROCEEDING MAY BE COMMENCED OR
PENDING RELATING IN ANY MANNER TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS.

 

10.2         Consent to Venue.  THE BORROWER AGREES THAT ANY LEGAL PROCEEDING
RELATING TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT AGAINST THE BORROWER IN ANY STATE OR FEDERAL COURT LOCATED IN
CHICAGO, ILLINOIS, OR ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION
IN THE COUNTY IN

 

10

--------------------------------------------------------------------------------


 

WHICH THE PROJECT IS LOCATED.  THE BORROWER WAIVES ANY OBJECTION TO VENUE IN ANY
SUCH COURT AND WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE FROM
ANY SUCH COURT.

 

10.3         No Proceedings in Other Jurisdictions.  THE BORROWER AGREES THAT IT
WILL NOT COMMENCE ANY LEGAL PROCEEDING AGAINST THE LENDER RELATING IN ANY MANNER
TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS IN ANY COURT OTHER
THAN A STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, OR IF A LEGAL
PROCEEDING IS COMMENCED BY THE LENDER AGAINST THE BORROWER IN A COURT IN ANOTHER
LOCATION, BY WAY OF A COUNTERCLAIM IN SUCH LEGAL PROCEEDING.

 

10.4         Waiver of Jury Trial.  THE BORROWER HEREBY WAIVES TRIAL BY JURY IN
ANY LEGAL PROCEEDING RELATING TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS.

 

11.           CUSTOMER IDENTIFICATION - USA PATRIOT ACT NOTICE; OFAC AND BANK
SECRECY ACT.  The Lender hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Act”), and the Lender’s policies and practices, the
Lender is required to obtain, verify and record certain information and
documentation that identifies the Borrower, which information includes the name
and address of the Borrower and such other information that will allow the
Lender to identify the Borrower in accordance with the Act.  In addition, the
Borrower shall (a) ensure that no person who owns a controlling interest in or
otherwise controls the Borrower or any subsidiary of the Borrower is or shall be
listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loan to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause any of its subsidiaries to comply, with all
applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.

 

12.           EXPENSES AND INDEMNIFICATION.  The Borrower shall pay all costs
and expenses incurred by the Lender in connection with the preparation of this
Note and the Loan Documents, including, without limitation, reasonable
attorneys’ fees and time charges of attorneys who may be employees of the Lender
or any affiliate or parent of the Lender.  The Borrower shall pay any and all
stamp and other taxes, UCC search fees, filing fees and other costs and expenses
in connection with the execution and delivery of this Note and the other
instruments and documents to be delivered hereunder, and agrees to save the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such costs and expenses. 
The Borrower hereby authorizes the Lender to charge any account of the Borrower
with the Lender for all sums due under this Section.  The Borrower also agrees
to defend (with counsel satisfactory to the Lender), protect, indemnify and hold
harmless the Lender, any parent corporation, affiliated corporation or
subsidiary of the Lender, and each of their respective officers, directors,
employees, attorneys and agents (each an “Indemnified Party”) from and against
any and all liabilities, obligations, losses, damages,

 

11

--------------------------------------------------------------------------------


 

penalties, actions, judgments, suits, claims, costs, expenses and distributions
of any kind or nature (including, without limitation, the disbursements and the
reasonable fees of counsel for each Indemnified Party thereto, which shall also
include, without limitation, attorneys’ fees and time charges of attorneys who
may be employees of the Lender, any parent corporation or affiliated corporation
of the Lender), which may be imposed on, incurred by, or asserted against, any
Indemnified Party (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including, without
limitation, securities, environmental laws and commercial laws and regulations,
under common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Note or any of the Loan Documents, or any
act, event or transaction related or attendant thereto, the preparation,
execution and delivery of this Note and the Loan Documents, the making or
issuance and management of the Loan, the use or intended use of the proceeds of
this Note and the enforcement of the Lender’s rights and remedies under this
Note, the Loan Documents any other instruments and documents delivered
hereunder, or under any other agreement between the Borrower and the Lender;
provided, however, that the Borrower shall not have any obligations hereunder to
any Indemnified Party with respect to matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnified Party.  To the extent
that the undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrower shall
satisfy such undertaking to the maximum extent permitted by applicable law.  Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Indemnified Party on demand, and failing prompt
payment, together with interest thereon at the Default Rate from the date
incurred by each Indemnified Party until paid by the Borrower, shall be added to
the obligations of the Borrower evidenced by this Note and secured by the
collateral securing this Note.  The provisions of this Section shall survive the
satisfaction and payment of this Note.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S),

IF ANY, FOLLOW THIS PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed and delivered this Promissory Note
as of the day and year first above written.

 

 

 

WOODLAND MANOR PROPERTY HOLDINGS, LLC

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

- Woodland Manor Property Holdings, LLC Note -

- Signature Page -

 

--------------------------------------------------------------------------------
